DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/3/2022.  Claims 1, 7-9, 12, 14, 17, 21 and 23-24 are amended, and claims 1-5, 7-9, and 12-24 are currently pending.

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim appears to contain a typographical omission in claiming “an Abbe number of less than 3”.  The previous version of the claim recited “an Abbe number of less than 30”, claim 12 recites “less than 30” and the original Specifications recites “less than 30”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “comprising … one or more integrated wavefront compensators having curved surfaces to match a wavefront of light received by r transmitted from the optical system”, and the claim also recites “a beam of light from the light collection system received by the beamspliter optical is converging and beams of light exiting the beamsplitters optical system are converging with the curved surfaces of the one or more integrated wavefront compensators matching the wavefronts of the converging beams” which is the narrower statement of the range/limitation.  In the former limitation, the claim language establishes that the scope of the claim includes (1) an embodiment having one compensator and at least one curved surface and (2) an embodiment having two or more compensators and at least two curved surfaces. The claim requires at least three converging beams: (1) a beam received by the beamsplitters from the light collection system, and (2) at least two beams exiting the beamsplitters. In the new/amended limitation in Lines 6-11 of Claim 1, the scope of the claim only includes embodiments having at least three compensators and at least three curved surfaces.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
While the metes and bounds of the claim cannot be determined, the intent of the language may be unclear due to antecedence.  The recitation “the wavefronts of the converging beams” in Lines 10-11 of Claim 1 may have been intended to only reference a subset of the plurality of wavefronts of converging beams as opposed to the whole set (i.e. one received and at least two exiting).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. N. 5,748,365 to Chen (hereinafter Chen).
Regarding claim 1, Chen discloses a multichannel beamsplitter optical system (Figs. 1-3), comprising: one or more beamsplitters (X-prism beam splitter, Fig. 1 & 3); and one or more integrated wavefront compensators (“radiation from the object plane O (FIG. 1) is first collimated by the primary mirror 60, then passes through the doublet 76”, Figs. 1-2) having curved surfaces to match a wavefront of light received by or transmitted from the optical system (Figs. 1-3), wherein light received by the beamsplitter optical system is collected from a scene by alight collection system (mirror 60, Fig. 1) and a beam of light from the light collection system received by the beamsplitter optical is converging (Fig. 1) and beams of light exiting the beamsplitter optical system are converging (Fig. 1) with the curved surfaces of the one or more integrated wavefront compensators matching the wavefronts of the converging beams.
The grounds of anticipation here rely on one of the two alternative interpretations of the invention specified in the above 35 U.S.C. 112(b) rejection above.  In particular, under a first interpretation, the scope of the claimed invention includes a single compensator with a curved surface matching a wavefront of an incident beam.  The 35 U.S.C. 103 rejection below relies on an alternative interpretation in which the scope of the claim requires multiple compensators for received and exiting light from the beamsplitters.
The phrasing “integrated wavefront compensators” does not require a specific physical integration, such as bonding.  Physical integration within the system and functional integration within the system make Chen’s optical elements wavefront compensators that are integrated.  The phrasing “having curved surfaces to match a wavefront of light” does not require the curved surface to have a same curvature nor a same magnitude of curvature as a wavefront of light.  As the Chen system design utilizes a particular curvature of the curved surfaces to provide an operative design/system, the curved surfaces “match” the light wavefronts.
Regarding claim 2, Chen discloses the one or more beamsplitters are cube beamsplitters (Figs. 1 & 3).
Regarding claim 7, Chen discloses the light collection system is an all-reflecting system comprising a series of mirrors (reflections from mirror 60, mirrored surface 70, and again mirror 60, Fig. 1).
Regarding claim 8, Chen discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (mirrors 60 and 70, Fig. 1).
Regarding claim 9, Chen discloses the light collection system comprises a primary mirror (mirror 112, Fig. 5), a secondary mirror (mirror 114, Fig. 5) receiving light from the primary mirror, a tertiary mirror (mirror 116, Fig. 5) receiving light from the secondary mirror, and a quaternary mirror (mirrors 60 and 70, Fig. 5) receiving light from the tertiary mirror and directing the light through an aperture (aperture 120, Fig. 5) in the primary mirror.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-13 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US PG Pub. 2010/0108885 to Samuelson et al. (hereinafter Samuelson).
Regarding claim 1, Samuelson discloses a multichannel beamsplitter optical system, comprising: one or more beamsplitters (“a cube beam splitter of appropriately transmissive material, for example ZnS, having a first surface 8 adjacent to surface 7 and a beam splitting surface 9 which splits the incoming beam to exit the beam splitter via a first surface 10 and a second surface 16”, Fig. 1B; [0027]); and one or more integrated wavefront compensators (“a lens having a surface 6 adjacent the aperture and an opposed surface 7”, “the radiation reflected by the beam splitter surface 9 leaves the beam splitter through the surface 10 with its optical axis at right angles to the incoming beam optical axis to be imaged by a lens grouping having surfaces 11, 12, 13 and 14 in the first image plane 15”, “Radiation which is transmitted by the beam splitting surface 9 leaves the beam splitter through surface 16 to be imaged by a lens having surfaces 17 and 18 onto a second image plane 19”; [0027]-[0028]) having curved surfaces to match a wavefront of light received by or transmitted from the optical system (matching for the purposes of imaging at planes 15 and 19, respectively; [0026]-[0030]), wherein light received by the beamsplitter optical system is collected from a scene by a light collection system and a beam of light from the light collection system received by the beamsplitter optical is converging (Fig. 1B) and beams of light exiting the beamsplitter optical system are converging (Fig. 1B) with the curved surfaces of the one or more integrated wavefront compensators matching the wavefronts of the converging beams (matching for the purposes of imaging at planes 15 and 19, respectively; [0026]-[0030]).
Regarding claim 2, Samuelson discloses the one or more beamsplitters are cube beamsplitters (Figs. 1B; [0027]).
Regarding claim 7, Samuelson discloses the light collection system is an all-reflecting system comprising a series of mirrors (reflectors 3, 4 of Fig. 1A).
Regarding claim 8, Samuelson discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (Fig. 1A).
Regarding claim 9, Samuelson discloses the light collection system comprises a primary mirror, a secondary mirror receiving light from the primary mirror, a tertiary receiving light from the secondary mirror, and a quaternary mirror receiving light from the tertiary mirror and directing the light through an aperture in the primary mirror (Fig. 1A).  It is noted that Samuelson does not disclose a tertiary and quaternary mirror in the system in Fig. 1A, but rather that the light received by the beam splitter optical system is not structured distinguished from light captured by the four mirror system of Claim 9.  In other words, the light collection system is not an element of the apparatus to which the claim is drawn (i.e. the beamsplitter optical system) but rather indirectly limits the apparatus by way of light provided to the beamsplitters optical system.
Regarding claim 12, Samuelson discloses the beamsplitters are cube beamsplitters and a material of the cube beamsplitters has an Abbe number of less than 30 (“cube beam splitter of appropriately transmissive material, for example ZnS”; [0027]).
Regarding claim 13, Samuelson discloses the beamsplitters are constructed from zinc sulfide  (“cube beam splitter of appropriately transmissive material, for example ZnS”; [0027]).



Claims 3-5, are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2010/0108885 to Samuelson et al. as applied to claim 1 above, and further in view of US Pat. No. 8,326,142 to Kravitz et al. (hereinafter Kravitz).
Regarding claims 3-5, Samuelson discloses: a first beamsplitter separates multiple wavelengths of light including visible wavelengths and various ranges of infrared wavelengths (Figs. 1 & 3; col. 3, ln. 5-22).
Samuelson discloses the claimed invention as cited above though does not explicitly disclose the separates visible and shortwave infrared from mid wave infrared and long wave infrared.
Kravitz discloses separating visible, SWIR, MWIR, LWIR lights with beamsplitters (Fig. 4).
While neither reference discloses the particular claimed arrangement of separating the particular wavelengths in the claimed sequence, the particular sequence is drawn to a modification of prior art that would have been obvious to try among finite solutions.  The results of rearranging the sequence of separating particular wavelengths in a particular order would have been predictable and there would have been a reasonable expectation of success in view of the prior art.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to separate visible and various IR ranges as taught by Kravitz with the system as disclosed by Samuelson.  The motivation would have been to capture relevant data/information from the images from one of the bands of the cameras and combine images of differing wavelengths into a single fused image by the vision processor (col. 6, ln. 54-col. 7, ln. 34).



Claims 14-15, 17-18, 20-21, are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over JP 2008-113257 to Kimura (hereinafter Kimura) in view of US PG Pub. 2010/0108885 to Samuelson et al. (hereinafter Samuelson).
Regarding claim 14, Kimura discloses a multichannel camera system (Fig. 1), comprising: a beamsplitter optical system including one or more beamsplitters (prisms 1, 2, 3, Fig. 1) and an input integrated wavefront compensator (lens 10, Fig. 1), bonded to the one or more beamsplitters (“then, by means of an adhesive, I attached directly to the barrel rear end of the imaging lens 10, the incident surface of the prism 1 G of the color separation prism”), having a curved surface (“the ball lens” of lens 10 in Fig. 1) to match a wavefront of light received from the light collection system (“the position of each imaging device is adjusted in accordance with a variation in chromatic aberration of magnification on an axis of the imaging lens”).  
Kimura discloses collecting light in lens 10 and further discloses the claimed invention as cited above though does not explicitly disclose: a light collection system for collecting light from a scene, as a separate structure.
Samuelson discloses: a light collection system (mirrors 3 and 4, Fig. 1A) for collecting light from a scene; a beamsplitter optical system (beamsplitting surfaces 8, 9, 10, 16, Fig. 1A-1B) including one or more beamsplitters (Figs. 1A-1B) and an input integrated wavefront compensator (“a lens having a surface 6 adjacent the aperture and an opposed surface 7”, Figs. 1B) positioned for one or more beamsplitters, having a curved surface to match a wavefront of light received from the light collection system (to image on image planes 15 and 19, respectively, Fig. 1A-1B), and at least one exit integrated wavefront compensator (“the radiation reflected by the beam splitter surface 9 leaves the beam splitter through the surface 10 with its optical axis at right angles to the incoming beam optical axis to be imaged by a lens grouping having surfaces 11, 12, 13 and 14 in the first image plane 15”, “Radiation which is transmitted by the beam splitting surface 9 leaves the beam splitter through surface 16 to be imaged by a lens having surfaces 17 and 18 onto a second image plane 19”; [0027]-[0028]), having a curved surface to match a wavefront of light exiting the beamsplitter optical system (to image on image planes 15 and 19, respectively, Fig. 1A-1B).
While Samuelson does not disclose bonding the lenses to the beam-splitter device, Kimura discloses bonding of a lens to a beam-splitter device.  It is old and well-known in the art to bond optical elements together for the purposes of maintaining the spatial configuration that enables the system operability.  It would be understood by a person having ordinary skill in the art that spatial misalignment between the lenses and beam-splitter of Samuelson would have deleterious effects on the imaging quality.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 15, Kimura discloses the one or more beamsplitters are cube beamsplitters (Fig. 1).
Regarding claim 17, Samuelson discloses the light collection system is an all-reflecting system comprising a series of mirrors (mirrors 3 and 4, Fig. 1A-1B). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
 Regarding claim 18, Samuelson discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (mirrors 3 and 4, Fig. 1A-1B). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 20, Samuelson discloses a beam of light from light collection system is converging (Fig. 1A-1B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 21, Kimura discloses wherein beams of light exiting the optical system are converging (Fig. 1B).  


Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Samuelson as applied to claim 14 above, and further in view of US Pat. No. 8,326,142 to Kravitz et al. (hereinafter Kravitz).
Regarding claim 16, Kimura and Samuelson discloses: a first beamsplitter separates multiple wavelengths of light including visible wavelengths and various ranges of infrared wavelengths (Figs. 1 of Kimura and Figs. 1A-1B of Samuelson).
Kimura discloses the claimed invention as cited above though does not explicitly disclose the separates visible and shortwave infrared from mid wave infrared and long wave infrared.
Kravitz discloses separating visible, SWIR, MWIR, LWIR lights with beamsplitters (Fig. 4).
While neither reference discloses the particular claimed arrangement of separating the particular wavelengths in the claimed sequence, the particular sequence is drawn to a modification of prior art that would have been obvious to try among finite solutions.  The results of rearranging the sequence of separating particular wavelengths in a particular order would have been predictable and there would have been a reasonable expectation of success in view of the prior art.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to separate visible and various IR ranges as taught by Kravitz with the system as disclosed by Kimura and Samuelson.  The motivation would have been to capture relevant data/information from the images from one of the bands of the cameras and combine images of differing wavelengths into a single fused image by the vision processor (col. 6, ln. 54-col. 7, ln. 34).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Samuelson as applied to claim 14 above, and further in view of US Pat. No. 5,748,365 to Chen et al. (hereinafter Chen).
Regarding claim 19, Kimura and Samuelson discloses the claimed invention as cited above though does not explicitly disclose a tertiary mirror. 
Chen discloses the light collection system comprises a primary mirror (mirror 112, Fig. 5), a secondary mirror (mirror 114, Fig. 5) receiving light from the primary mirror, a tertiary mirror (mirror 116, Fig. 5) receiving light from the secondary mirror, and a quaternary mirror (mirrors 60 and 70, Fig. 5) receiving light from the tertiary mirror and directing the light through an aperture (aperture 120, Fig. 5) in the primary mirror.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a tertiary mirror as taught by Chen with the system as disclosed by Kimura and Samuelson.  The motivation would have been to provide long-distance telescopic imaging with improved optical aberrations (col. 3, ln. 55-col. 4, ln. 20).

Claims 22-24 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over JP 2008-113257 to Kimura (hereinafter Kimura) in view of US PG Pub. 2010/0108885 to Samuelson et al. (hereinafter Samuelson) and US Pat. No. 6,215,597 to Duncan et al. (hereinafter Duncan).
Regarding claim 22, Kimura discloses a multichannel camera system (Fig. 1), comprising: a first sensor module (blue light imaging element 7, Fig. 1) for detecting light in a first spectral band, a second sensor module (red light image sensor 8, Fig. 1) for detecting light in a second spectral band, and a third sensor module (green light imaging device 6, Fig.1) for detecting light in a third spectral band; a beamsplitter optical system including a first beamsplitter (prism 2, Fig. 1) separates light in the first spectral band, a second beamsplitter that separates light in the second spectral band (prisms 3, Fig 1), and a third beamsplitter (prism 1, Fig. 1) that separates light in the third spectral band, an input integrated wavefront compensator having an entrance surface that is curved to match a wavefront of the light from the light collection system (“the position of each imaging device is adjusted in accordance with a variation in chromatic aberration of magnification on an axis of the imaging lens”), an integrated first exit wavefront compensator attached to the first beam splitter and having an exit surface that is curved4 of 9Application No.: 16/785,022 to match a wavefront of the light in the first spectral band prior to detection by the first sensor module (lens 10, Fig. 1); an integrated second exit wavefront compensator (lens 10, Fig. 1) attached to the second beam splitter and having an exit surface that is curved to match a wavefront of the light in the second spectral band prior to detection by the second sensor module, and an integrated third exit wavefront compensator (lens 10, Fig. 1) attached to the third beam splitter and having an exit surface that is curved to match a wavefront of the light in the third spectral band prior to detection by the third sensor module (see corresponding written description).
Kimura discloses that the one imaging lens 10, embodied as at least a ball lens, compensates for all of the wavefronts of the various wavelengths in the system.  Functionally, the lens is a first, second, and third wavefront compensator for respective red, green, and blue light. The lens 10 in Kimura would resemble Applicant’s wavefront compensator 132 intervening the light collection system 50 and the beamsplitters.  Applicant’s wavefront compensator 132 at least partially compensates for each respective wavelength in the system and could be said to be one structure that functions to compensate for each of the wavefronts.  If the claimed term “compensator” is taken to be an physical structure, then a recitation of a first compensator and a second compensator defines two independent structures.  If, however, the claimed term “compensator” is taken to be a functional entity, then a recitation of a first compensator and a second compensator could be two functions embodied within a single physical structure.  Kimura anticipates this latter interpretation but not the former interpretation.  Kimura does not disclose a separate physical wavefront compensator defining a first, second, and third compensator as claimed. 
Kimura discloses collecting light in lens 10 and further discloses the claimed invention as cited above though does not explicitly disclose: a light collection system for collecting light from a scene, as a separate structure.
Samuelson discloses: a light collection system (mirrors 3 and 4, Fig. 1A) for collecting light from a scene; a beamsplitter optical system (beamsplitting surfaces 8, 9, 10, 16, Fig. 1A-1B) including one or more beamsplitters (Figs. 1A-1B) and an input integrated wavefront compensator (“a lens having surfaces 17 and 18” and “a lens grouping having surfaces 11, 12, 13 and 14”, Figs. 1B) positioned for one or more beamsplitters, having a curved surface to match a wavefront of light received from the light collection system (to image on image planes 15 and 19, respectively, Fig. 1A-1B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view.
Duncan discloses an integrated first exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the first beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the first spectral band prior to detection by the first sensor module; an integrated second exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the second beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the second spectral band prior to detection by the second sensor module, and an integrated third exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the third beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the third spectral band prior to detection by the third sensor module.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a compensating lens for the whole system and for the sensors individually as taught by Duncan with the system as disclosed by Kimura.  The motivation would have been to compensate for spherical aberrations caused by the prism and control the size of the subimages reaching the subimage receptors (abstract).
Regarding claim 23, Samuelson discloses the beamsplitters are cube beamsplitters and a material of the cube beamsplitters has an Abbe number of less than 30 (“cube beam splitter of appropriately transmissive material, for example ZnS”; [0027]).
Regarding claim 24, Samuelson discloses the beamsplitters are constructed from zinc sulfide  (“cube beam splitter of appropriately transmissive material, for example ZnS”; [0027]).



Response to Arguments
On pages 6-7 of the 8/3/2022 Remarks, Applicant argues that the metes and bounds of the “Abbe number” limitation in the claimed invention (Claim 12) are definite. Applicant argues that “material” and “substrate are “almost synonymous” and that the invention is described “in the terms as used in the art”.  In light of these arguments, the 35 U.S.C. 112(b) rejection has been withdrawn in lieu of the following clarifying comments.  The Claim 12 (and Claim 23) language “a material of the cube beamsplitters has an Abbe number of less than 30” will be interpreted as “any material” of the beamsplitters has an Abbe number of less than 30 in any portion of the electromagnetic spectrum.  The exemplary beamsplitters Applicant provided from Wikipedia.org constitute an embodiment in which a beam-splitting structure consists of one or two wedges of material.  Applicant’s disclosure provides for alternative embodiments having dichroic coatings (e.g. coating 120).  A person having ordinary skill in the art would understand dichroic coatings to be embodied as multilayer structures composed of a plurality of materials.  For Claims 12 and 23, any of the materials of a beamsplitters (e.g. optical wedge substrates, any layer of a dichroic coating, any layer of an anti-reflection coating, etc.) is limited within the scope of the claim within any wavelength range.  
On page 8 of the 8/3/2022 Remarks, Applicant requests clarification on the “Kravitz” reference.  Applicant points to an inventor names “Sasaki” and a title including “Recording medium…”.  There was a typographical error on page 7 of the Final Action as the reference number of “Kravitz” is “8326142”.  This reference number is reproduced on the PTOL-892.  Citations to Kravitz and the relevance of Kravitz is consistent in the body of the rejection.
Applicant’s arguments with respect to claims rejected in view of Chen have been considered but are moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 11 of the Remarks, Applicant argues none of the Applicaed references shows or suggests “bonded or attached input and exit wavefront compensators”.  Examiner respectfully disagrees as Kimura obviates bonding a wavefront compensator to a beam-splitter in the rejections above.  Examiner acknowledges that the lens bonded to the beamsplitters in Kimura is not a wavefront compensator for the exit beam.  The rejection above relies on the combination of teachings in view of Kimura and Samuelson. Samuelson obviates the use of wavefront compensators in exit beam paths.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, additional reference of pertinent prior art are attached the this action disclosing various embodiments and motivations for bonding optical components to beam-splitters.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872